UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6628


BOBBY HAZEL,

                Plaintiff - Appellant,

          v.

HARLEY G. LAPPIN, Director, United States Bureau of Prisons;
JOE DRIVER; CAPTAIN BOYLES, Administrator; JORGES VAZQUEZ,
Doctor,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:09-cv-00070-REM)


Submitted:   July 22, 2010                 Decided:   August 3, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Hazel, Appellant Pro Se.      Rita R. Valdrini, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bobby Hazel appeals the district court order denying

his motion to alter and amend the judgment under Rule 59 of the

Federal Rules of Civil Procedure, denying his motion under Rule

60(b)(1) of the Federal Rules of Civil Procedure and denying his

motion submitting newly discovered evidence.          We have reviewed

the court’s order and the record and affirm for the reasons

cited by the court. *   See Hazel v. Lappin, No. 2:09-cv-00070-REM

(N.D.W. Va. Apr. 13, 2010).    We       dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




     *
       We note the district court denied Hazel’s Rule 59(e)
motion on the merits and because it was filed more than ten days
after entry of judgment.     Under amended Rule 59, effective
December 1, 2009, Hazel had twenty-eight days in which to file
his Rule 59 motion. Because he filed his motion within twenty-
eight days of entry of judgment, it was timely.       We affirm,
however, the court’s alternate disposition, denying the motion
on the merits.



                                    2